Citation Nr: 1824586	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for brain disease due to trauma (TBI).

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1987 to May 2011, and received multiple awards and medals including the Bronze Star Medal and the Meritorious Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for chronic diarrhea and right shoulder degenerative changes has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and the claims referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

In June 2014, the Veteran's representative requested a Decision Review Officer (DRO) process for the issues of entitlement to increased ratings for the Veteran's service-connected psychiatric condition; left shoulder condition; low back condition; neck condition; vertigo; bilateral pes planus; status post carcinoid tumor removal; and essential tremors.  The request has not been processed by the AOJ and because further action is pending, that appeal has not yet been activated.  Therefore, these issues will not be addressed herein; the issues will be the subject of another Board decision, if in order, pending completion of the action by the AOJ.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current diagnosis of TBI.


CONCLUSION OF LAW

The criteria for service connection for TBI are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.  By correspondence dated in October 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent a VA examination in January 2013.  The examination is adequate for purposes of this decision.  Additional examination is not needed.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Service Connection for TBI

The Veteran seeks service connection for TBI, which he asserts is related to service.  In December 2012, the Veteran reported that he was in a motor vehicle accident in 1999 and was rendered unconscious for a few minutes.  The Veteran also reported that he had been hit on his head several times while working in vehicle recovery during service.  Finally, the Veteran reported that he was near several blasts in service, but was not injured.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

The Veteran served in the United States Army from July 1987 to May 2011.  Service treatment records are silent as to any complaints, treatment or clinical diagnosis for a head injury.  A January 2011 Report of Medical History for retirement reflects that the Veteran reported that he never had a head injury, memory loss, or amnesia.  Although, the Veteran reported that he had back pain in the early 1990s, that he had been treated in an emergency room for an allergic reaction to medication, and that he had been hospitalized in October 2004 to remove a carcinoid tumor from his colon; the Veteran did not report that he had ever been hospitalized following a motor vehicle accident.  See STR - Medical - Photocopy, March 24, 2011, Pg. 101-102.

Post-service treatment records reflect complaints of problems with memory, focus and concentration from November 2011, and the Veteran reported a history of TBI from February 2012.

A November 2011 VA treatment record reflects a diagnosis of memory loss, insomnia, posttraumatic stress disorder (PTSD) and alcohol abuse.  The Veteran reported problems with his memory, focus and concentration.

A VA treatment record in February 2012 reflects a diagnosis of PTSD and a single episode of major depression.  The Veteran reported that he had a personal history of TBI and depression.  The treatment provider noted that the Veteran symptoms included decreased memory, concentration, attention and hypervigilance.

A March 2012 VA treatment record reflects a diagnosis of a moderate single episode of major depressive disorder, PTSD by history and alcohol dependence, by history.  The Veteran reported that he had been diagnosed with PTSD, and the treatment provider noted that the Veteran's medical chart reflected that the Veteran had also been diagnosed with major depressive disorder and alcohol dependence.  The Veteran reported that he was in a car accident in 1999.  The Veteran reported problems with his memory from 2009.  He reported that he had difficulty with forgetting conversations, forgetting to turn while driving a familiar route and difficulty remember whether he had paid bills.  The Veteran reported that treatment providers had advised him that his use of alcohol may have contributed to his perceived memory problems.  The March 2012 treatment provider opined that the Veteran's difficulties with memory and cognition were likely due to psychological factors, which were compounded by his use of alcohol.

The Veteran was afforded a VA examination in December 2012, which revealed a diagnosis of a moderate single episode of major depressive disorder, PTSD by history, and alcohol dependence by history from March 2012.  The Veteran was not diagnosed with TBI.  A January 2012 CT scan of the head revealed no evidence of acute intracranial abnormality.  The Veteran reported that he was involved in a motor vehicle accident in 1999 as a restrained passenger.  He reported that he was unconscious for a few minutes, and he went to the emergency room, where he was kept overnight for observation.  He returned to base the following day and remained off duty for three days, after which he returned to regular duty without further complaints or issues.  The Veteran also reported that he worked in vehicle recovery for most of his career and had been hit on his head several times when hatch pins would break; he was dazed several times, but never sought care.  The Veteran reported that he began noticing problems with his memory in approximately 2010.  The Veteran reported that he had never been injured by a blast.  Although, he reported that he saw several blasts near him, he did not report any specific complaints of confusion or symptoms associated with the blasts.  The Veteran also reported a history of alcohol abuse.  The examiner opined that there was insufficient evidence to support that the Veteran sustained a TBI or had any residual symptoms directly related to or caused by a TBI.  The examiner opined that at most, the Veteran might have sustained a concussion per his history while on active duty, but there was nothing in his medical records to support his claim and on his retirement examination in 2011, he denied any head injury, loss of consciousness or memory loss.  The examiner noted that the Veteran's neuropsychological evaluation suggests that the causes of his symptoms were most likely related to psychological factors, aggravated by his heavy alcohol use.

Based on the evidence as outlined above, the Board finds that the criteria for service connection for a TBI have not been met.

As discussed, service treatment records are silent as to any complaints, treatment or clinical diagnosis for a head injury.  Post service treatment records reflect that the Veteran does not have a current diagnosis of TBI.

The Board acknowledges that the Veteran has reported symptoms of trouble with his memory and concentration.  He is competent to report the symptoms he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the record does not reflect that the Veteran has been diagnosed with TBI.  Thus, the Board finds that the evidence of record does not demonstrate a current diagnosis of TBI.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The December 2012 VA examination establishes that the Veteran does not have a current diagnosis of TBI, and that his symptoms, which include problems with his memory and concentration, have been attributed by competent medical professionals to psychological factors likely aggravated by alcohol abuse.  Although the December 2012 examiner noted a possible concussion by history, no residual brain injury was identified on examination.  The December 2012 opinion is competent, credible and probative, and coupled with the other medical evidence of record including the service treatment records, VA treatment records, and lay evidence, supports a conclusion that service connection for TBI is not warranted.

In this case, there is no current diagnosis of TBI.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 - 144 (1992).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that the Veteran suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).  Therefore, service connection for TBI is not warranted.

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for TBI.  Thus, the claim for service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for TBI is denied.



REMAND

The Veteran asserts that his bilateral lower neuropathy is related to service.  In September 2014, the Veteran noted that his peripheral neuropathy was denied because it was determined to be a result of his excessive alcohol use.  The Veteran asserted that the excessiveness of his alcohol use was related to his service-connected PTSD.

The Veteran was afforded a VA examination for insomnia in April 2011, which reflected a diagnosis of PTSD, major depressive disorder, and anxiety disorder not otherwise specified.  The examiner noted that the Veteran did not abuse drugs or alcohol.

A November 2011 VA treatment record reflects a diagnosis of alcohol abuse.

The Veteran was afforded a VA examination for peripheral nerves conditions in November 2012, which reflected a diagnosis of mild to moderate sensorimotor polyneuropathy.  The Veteran reported numbness and tingling like needles in his feet since 2008, which had gotten progressively worse.  The Veteran also reported that he experienced a burning sensation.  See C&P Exam, January 23, 2013, Pg. 9.  The examiner opined that the Veteran's polyneuropathy was due to the Veteran's alcohol abuse, which was not service connected.

Therefore, the Board finds that a VA examination is warranted to determine whether the Veteran's alcohol abuse is related to his service connected PTSD.  See Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001) (although compensation for substance abuse is generally precluded, compensation may be awarded where a substance abuse disability arises secondarily from or as evidence of the increased severity of a service-connected disorder).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in the appropriate specialty to ascertain whether the Veteran's peripheral neuropathy of the lower extremities is due to alcohol abuse that is secondary to service-connected PTSD with major depressive disorder and anxiety disorder not otherwise specified.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that any current diagnosis of alcohol abuse is part and parcel of the Veteran's service-connected PTSD, or is otherwise secondary to PTSD (either proximately due to, or chronically aggravated by the Veteran's PTSD).

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


